The city claims by virtue of purchase a right its predecessors acquired by prescription. The trial court gave judgment against the city, holding that the right had been lost by nonuse for twenty years. It assumed that nonuse of an easement gained by prescription was thus extinguished.  This court, in denying the motion for rehearing, disapproves of the doctrine followed by the trial court and affirms the judgment on an entirely different ground. The opinion states as a matter of law that "the flowage rights acquired by prescription and the original dam were for the purpose of creating water power to operate a mill or mills on the old dam site."  And since the dam constructed by the city in 1938 was not for the purpose of operating a mill but for the purpose of extending the public parks and enhancing their beauty, it did not have an easement to flow respondent's lands.
Although it is true that no right acquired by prescription may exceed the extent of the use or original burden, still the *Page 557h 
extent of a use of land for flowage purposes must be determined by the extent of the land flowed and the burden imposed upon the servient tenement — not by the purposes for which the use is exercised.  Why may not the purpose be changed if in so doing no greater burden than the right which was acquired by prescription is imposed upon the servient tenement?  In Angell, Watercourses, sec. 383, it is said: ". . . It has long been held that where one has acquired a right to raise and maintain a head of water by using it for one purpose, he may use it for another; he may, for instance, substitute a cotton factory for a sawmill and the like. . . ."
The cases cited in the opinion on motion for rehearing all involve a change in use of the easement which had an effect upon the servient estate.  In the case at bar, there is no jury finding as to whether the flowage of the land by the dam built by the city materially increased the burden of the servient tenement.  That is an issue which the city ought to be permitted to litigate in the trial court.
In McWhorter v. Clarksburg (1931), 111 W. Va. 9, 14,161 S.E. 577, the city claimed an easement to flow lands in order to maintain a dam in connection with the running of a gristmill.  The city later discontinued the mill but continued to maintain the dam and flow the lands, in order to store water for municipal purposes.  The court said:  "We are of opinion that the maintenance of the original dam for the statutory period for mill purposes entitled the millowners and their successors to continue its use for general purposes to the extent that the servitude of the riparian lands was not thereby increased."  See also 2 Farnham, Waters and Water Courses, p. 1756, sec. 542.
Under the circumstances, I think the motion for a rehearing should have been granted. *Page 558